SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (the “Agreement”), dated as of April 27,
2007, is made by and between Cityplatz Limited (“Cityplatz”) and Power3 Medical
Products, Inc., a New York corporation (“Power3”).


WHEREAS, Power3 issued to Cityplatz convertible debentures in the amount of
$50,000 on October 28, 2004 (the “October Debentures”) and $50,000 of
convertible debentures on January 26, 2005 (the “January Debentures”) (the
October Debentures and January Debentures, as well as all related documentation
thereto, shall collectively be referred to as the “Transaction Documents”);


WHEREAS, Power3 desires to issue, and Cityplatz desires to accept, five hundred
twenty six thousand three hundred and fifteen (526,315) shares of Power3’s
common stock in full satisfaction of all principal and interest due under the
October Debentures and January Debentures;


WHEREAS, Power3 desires to issue, and Cityplatz desires to accept, one hundred
eighty seven thousand three hundred and ninety three (187,393) shares of common
stock in full satisfaction of all damages, including liquidated damages, and all
obligations arising pursuant to the Transaction Documents;


WHEREAS, Power3 agrees to reduce the exercise price on all warrants issued under
the Transaction Documents (the “Warrants”) to $0.19, and Cityplatz accepts such
price reduction, on condition that all provisions relating to cashless exercise
of the Warrants be voided under the Transaction Documents.


NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and among Power3 and Cityplatz as
follows:


1. Power3 shall issue an aggregate of seven hundred thirteen thousand seven
hundred and eight (713,708) shares of common stock (the “Shares”) to Cityplatz
in full satisfaction of the October Debenture and January Debenture and all
obligations arising pursuant to the Transaction Documents. Upon issuance of the
Shares, Cityplatz shall return, via overnight delivery, the original October
Debenture and January Debenture to Power3.


2. In consideration of the foregoing, Cityplatz releases and discharges Power3,
Power3’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (“Power3 Parties”) from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Power3 Parties ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, from the beginning of the world to the day of the date of this
Release arising under the Transaction Documents.


 
 

--------------------------------------------------------------------------------

 
3. In consideration of the foregoing, Power3 releases and discharges Cityplatz,
Cityplatz’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (“Cityplatz Parties”) from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Cityplatz Parties ever had, now have or hereafter can, shall or may,
have for, upon, or by reason of any matter, cause or thing whatsoever, whether
or not known or unknown, from the beginning of the world to the day of the date
of this Release arising under the Transaction Documents.


4. Power3 and Cityplatz each understand and agree that this Agreement (including
all of its terms) is forever deemed confidential between them. Except as
required under the statutes, rules or regulations of any federal or state
government, government agency or court of competent jurisdiction, each of Power3
and Cityplatz, and their respective counsel, shall not disclose or divulge any
of the matters underlying this Agreement, or any of the terms or substance of
this Agreement to others.


5. All parties acknowledge and represent that: (a) they have read the Agreement;
(b) they clearly understand the Agreement and each of its terms; (c) they fully
and unconditionally consent to the terms of this Agreement; (d) they have had
the benefit and advice of counsel of their own selection; (e) they have executed
this Agreement, freely, with knowledge, and without influence or duress; (f)
they have not relied upon any other representations, either written or oral,
express or implied, made to them by any person; and (g) the consideration
received by them has been actual and adequate.


6. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral. Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges ands
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.


7. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.


8. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.


9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. Both parties and
the individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.


 
 

--------------------------------------------------------------------------------

 
10. This Agreement may be executed in counterparts, each of which, when all
parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.




CITYPLATZ LIMITED
 
By: /s/ Gordon Mundy                             
Name: Gordon Mundy
Title:   Director
P.O. Box 175
12-14 Finch Road
Douglas
Isle of Man, IM99 1TT
British Isles
Tel: (01624) 646700
Fax: (01624) 620588
Email: gmundy@tridenttrust.com
   
POWER3 MEDICAL PRODUCTS, INC.
 
By: /s/ Steven B. Rash                              
Name: Steven B. Rash
Title:   Chief Executive Officer
3400 Research Forest Drive, Suite B2-3
Woodlands, Texas 77381
Tel: (281) 466-1600
Fax: (281) 466-1481
Email: srash@power3medical.com